Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 3/25/2019.
 Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Claims 1, 9, and 17 recited “transmitting location information of the supplying vehicle to the requesting device; transmitting an unlock signal to the supplying vehicle or the requesting device to unlock a compartment containing the one or more batteries; and receiving one or more confirmation signals indicating completion of the battery exchange”, however it is not apparent what the transmitting location information of the supplying vehicle to the requesting device represent, as it does not appear that the 
As per claims 2-8, 10-16, and 18-20 are rejected to for incorporating the above limitations into the claims by dependency.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassounah et al. (U.S. Pub. No. 2016/0368464).

As per claim 1, Hassounah discloses:
A method of coordinating a battery exchange, comprising: 
receiving a request for the battery exchange from a requesting device (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e. eligibility of the car for battery swapping); 
identifying a supplying vehicle eligible to exchange one or more batteries (See Para [0071]-[0074], i.e. the robot information … which battery the robot should pickup & Figure 2 –See Figures 4 & 5 –[prior art deploy robot is considered eligible vehicle with wheel (Para [0034]) being the supplying vehicle as cited]); 
transmitting location information of the supplying vehicle to the requesting device (See Para [0042], i.e. location relative to a fixed point on the automobile 110 and instructions wirelessly communicated from mobile operations platform 130, robot 120 
positions itself under the car preparing for battery (module) extraction, Para [0061], i.e. message directly vehicle … lift is in place –[prior art robot (supplying vehicle) indicate lift is in place when the robot is under the vehicle (location), sending the location indicate that the robot is underneath the vehicle, considered as the transmitting as cited]) ; 
transmitting an unlock signal to the supplying vehicle or the requesting device to unlock a compartment containing the one or more batteries (See Para [0061], i.e. unlocks the depleted battery); and 
receiving one or more confirmation signals indicating completion of the battery exchange (See Para [0073]-[0074], i.e. receives confirmation from the pod…all batteries have been replaced…operation is complete).

As per claim 2, Hassounah discloses all of the features of claim 1 as discloses above wherein Hassounah also discloses prior to receiving the request, receiving an authorization from the supplying vehicle to participate in the battery exchange (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e. eligibility of the car for battery swapping).

As per claim 3, Hassounah discloses all of the features of claim 1 as discloses above wherein Hassounah also discloses wherein the request includes at least one of location information of the requesting device, a number of the one or more batteries to be exchanged, and a time for the battery exchange (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e.  how the batteries are distributed within the car…eligibility of the car for battery swapping).

As per claim 4, Hassounah discloses all of the features of claim 1 as discloses above wherein Hassounah also discloses wherein identifying the supplying vehicle further comprises at least one of: identifying the supplying vehicle within a predetermined distance from the requesting device; and identifying the supplying vehicle having at least one battery available for the battery exchange (See Para [0071]-[0074], i.e. the robot information … which battery the robot should pickup & Figure 2 –See Figures 4 & 5 –[prior art deploy robot is considered eligible vehicle with wheel (Para [0034]) being the supplying vehicle as cited]).

As per claim 5, Hassounah discloses all of the features of claim 1 as discloses above wherein Hassounah also discloses wherein the location information further comprises global positioning system information, a longitude coordinate, a latitude coordinate, or an address (See Para [0054], i.e. location…absolute, Para [0084]-[0087], i.e. position tracker).



As per claim 7, Hassounah discloses all of the features of claim 1 as discloses above wherein Hassounah also discloses wherein transmitting the unlock signal further comprises transmitting the unlock signal in response to receiving an indication from the requesting device to unlock the compartment (See Para [0061], i.e. unlocks the depleted battery).

As per claim 8, Hassounah discloses all of the features of claim 1 as discloses above wherein Hassounah also discloses wherein receiving the one or more confirmation signals further comprises receiving a confirmation signal from the supplying vehicle after the completion of the battery exchange (See Para [0073]-[0074], i.e. receives confirmation from the pod…all batteries have been replaced…operation is complete).

As per claim 9, Hassounah discloses:
A server, comprising: a memory; one or more processors operatively connected to the memory, the one or more processors being (See Para [0038], i.e. server) configured to:
 receive a request for a battery exchange from a requesting device (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e. eligibility of the car for battery swapping); 
identify a supplying vehicle eligible to exchange one or more batteries (See Para [0071]-[0074], i.e. the robot information … which battery the robot should pickup & Figure 2 –See Figures 4 & 5 –[prior art deploy robot is considered eligible vehicle with wheel (Para [0034]) being the supplying vehicle as cited]);
transmit location information of the supplying vehicle to the requesting device (See Para [0042], i.e. location relative to a fixed point on the automobile 110 and instructions wirelessly communicated from mobile operations platform 130, robot 120 
positions itself under the car preparing for battery (module) extraction, Para [0061], i.e. message directly vehicle … lift is in place –[prior art robot (supplying vehicle) indicate lift is in place when the robot is under the vehicle (location), sending the location indicate that the robot is underneath the vehicle, considered as the transmitting as cited]) ; 
transmit an unlock signal to the supplying vehicle or the requesting device to unlock a compartment containing the one or more batteries  (See Para [0061], i.e. unlocks the depleted battery); and 
receive one or more confirmation signals indicating completion of the battery exchange (See Para [0073]-[0074], i.e. receives confirmation from the pod…all batteries have been replaced…operation is complete).

As per claim 10, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein the one or more processors are further configured to, prior to receiving the request, receive an authorization from the supplying vehicle to participate in the battery exchange (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e. eligibility of the car for battery swapping).

As per claim 11, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein the request includes at least one of location information of the requesting device, a number of the one or more batteries to be exchanged, and a time for the battery exchange (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e.  how the batteries are distributed within the car…eligibility of the car for battery swapping).

As per claim 12, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein identifying the supplying vehicle further comprises at least one of: identifying the supplying vehicle within a predetermined distance from the requesting device; and identifying the supplying vehicle having at least one battery available for the battery exchange  (See Para [0071]-[0074], i.e. the robot information … which battery the robot should pickup & Figure 2 –See Figures 4 & 5 –[prior art deploy robot is considered eligible vehicle with wheel (Para [0034]) being the supplying vehicle as cited]).

As per claim 13, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein the location information further comprises global positioning system information, a longitude coordinate, a latitude coordinate, or an address (See Para [0054], i.e. location…absolute, Para [0084]-[0087], i.e. position tracker).

As per claim 14, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein transmitting the unlock signal further comprises transmitting the unlock signal including an unlock code to the requesting device, wherein a requester associated with the requesting device provides the unlock code to the supplying vehicle to gain access to the compartment (See Para [0061], i.e. unlocks the depleted battery & Para [0071], i.e. unique identifier ID).

As per claim 15, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein transmitting the unlock signal further comprises transmitting the unlock signal in response to receiving an indication from the requesting device to unlock the compartment (See Para [0061], i.e. unlocks the depleted battery).

As per claim 16, Hassounah discloses all of the features of claim 9 as discloses above wherein Hassounah also discloses wherein receiving the one or more confirmation signals further comprises receiving a confirmation signal from the 

As per claim 17, Hassounah discloses:
A non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors of a server, cause the one or more processors (See Para [0038], i.e. server) to: 
receive a request for a battery exchange from a requesting device (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e. eligibility of the car for battery swapping); 
identify a supplying vehicle eligible to exchange one or more batteries (See Para [0071]-[0074], i.e. the robot information … which battery the robot should pickup & Figure 2 –See Figures 4 & 5 –[prior art deploy robot is considered eligible vehicle with wheel (Para [0034]) being the supplying vehicle as cited]); 
transmit location information of the supplying vehicle to the requesting device (See Para [0042], i.e. location relative to a fixed point on the automobile 110 and instructions wirelessly communicated from mobile operations platform 130, robot 120 
positions itself under the car preparing for battery (module) extraction, Para [0061], i.e. message directly vehicle … lift is in place –[prior art robot (supplying vehicle) indicate lift is in place when the robot is under the vehicle (location), sending the location indicate that the robot is underneath the vehicle, considered as the transmitting as cited]); 
transmit an unlock signal to the supplying vehicle or the requesting device to unlock a compartment containing the one or more batteries (See Para [0061], i.e. unlocks the depleted battery); and 
receive one or more confirmation signals indicating completion of the battery exchange (See Para [0073]-[0074], i.e. receives confirmation from the pod…all batteries have been replaced…operation is complete). 

As per claim 18, Hassounah discloses all of the features of claim 17 as discloses above wherein Hassounah also discloses wherein the one or more processors are further configured to, prior to receiving the request, receive an authorization from the supplying vehicle to participate in the battery exchange (See Para [0054], i.e. battery module in vehicle needs to be replace, [0071], i.e. eligibility of the car for battery swapping).

As per claim 19, Hassounah discloses all of the features of claim 17 as discloses above wherein Hassounah also discloses wherein the instructions for identifying the supplying vehicle further comprises instructions for at least one of: identifying the supplying vehicle within a predetermined distance from the requesting device; and identifying the supplying vehicle having at least one batter available for the battery exchange (See Para [0071]-[0074], i.e. the robot information … which battery the robot should pickup & Figure 2 –See Figures 4 & 5 –[prior art deploy robot is considered eligible vehicle with wheel (Para [0034]) being the supplying vehicle as cited]).



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NHA T NGUYEN/Primary Examiner, Art Unit 2851